DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 5/5/22 has been entered.
	2. Claims 1-3, 5-10, 12-17 and 19-22 remain pending within the application.
	3. The amendment filed 5/5/22 is sufficient to overcome the 35 USC 103(a) rejections of claims 1-3, 5-10, 12-17 and 19-22. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen United States Patent Application Publication US 2013/0298007 in view of Dvinsky United States Patent Application Publication US 2015/0227362.
Regarding claim 1, Cullen discloses a method comprising: 
loading, by a browser on a client device, a webpage comprising a set of scripts for execution by the browser (Cullen, para [0007] and [0025], webpage comprises a plurality of script codes and is loaded at a browser client (step 301 of fig 3)); 
executing, by the browser as part of executing a first script of the set of scripts, a call to a first asynchronous API comprising a set of arguments and a first callback function, the execution comprising: 
calling an overwritten asynchronous API using the first callback function (Cullen, para [0029], window.setTimeout function is overwritten with a new function); 
generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback (Cullen, para [0029], adds a wrapper function to the new function); and 
calling, by the overwritten asynchronous API, the first asynchronous API using the set of arguments and the wrapped callback function (Cullen, para [0029], calls the code that the original caller required); 
triggering, by the first asynchronous API, the wrapped callback (Cullen, para [0031], OrigSetTimeout triggers wrapper callback to handler); 
setting, by the wrapped callback, a current script variable to the first script based on the reference to the first script (Cullen, para [0025-26] and [0031], fig 4, step 408, modifies counter when script is run); and 
executing the first callback (Cullen, para [0025-26], runs script).
Cullen does not disclose:
detecting, by the first asynchronous API, that the trigger condition is met; 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script; and 
executing the first callback.
Dvinsky discloses:
detecting, by the first asynchronous API, that the trigger condition is met (Dvinsky, para [0053], with regards to fig 1, the procedure is executed as at 107 and after a system-initiated callback event is invoked as at 108); 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script (Dvinsky, para [0053], with regards to fig 1, restores context data at 110); and 
executing the first callback (Dvinsky, para [0053], with regards to fig 1, wrapper callback procedure is executed as at 109).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the overwritten API to include calling using a set of arguments and the first callback function. The motivation for doing so would have been the methods may enhance application program maintainability and reduce software development efforts (Dvinsky, para [0032]).

Regarding claim 2, Cullen in view of Dvinsky discloses the method of claim 1. Cullen additionally discloses further comprising restoring the current script variable to a previous value (Cullen, para [0025-26], with reference to fig 3, step 309 a variable is represented by a decremented counter reaching the value of zero again).

Regarding claim 4, Cullen in view of Dvinsky discloses the method of claim 1. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs responsive to a trigger condition of the first asynchronous API being met (Cullen, para [0030-31], with regards to fig 4, step 407 occurs responsive to 404 which provides a reference to the wrapper function).

Regarding claim 5, Cullen in view of Dvinsky discloses the method of claim 1. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs after execution of the first script has finished (Cullen, para [0030-31], setTimeout2 completed before wrapped function called).

Regarding claim 8, Cullen discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to perform the steps of: 
loading, by a browser on a client device, a webpage comprising a set of scripts for execution by the browser (Cullen, para [0007] and [0025], webpage comprises a plurality of script codes and is loaded at a browser client (step 301 of fig 3)); 
executing, by the browser as part of executing a first script of the set of scripts, a call to a first asynchronous API comprising a set of arguments and a first callback function, the execution comprising: 
calling an overwritten asynchronous API using the first callback function (Cullen, para [0029], window.setTimeout function is overwritten with a new function); 
generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback (Cullen, para [0029], adds a wrapper function to the new function); and 
calling, by the overwritten asynchronous API, the first asynchronous API using the set of arguments and the wrapped callback function (Cullen, para [0029], calls the code that the original caller required); 
triggering, by the first asynchronous API, the wrapped callback (Cullen, para [0031], OrigSetTimeout triggers wrapper callback to handler); 
setting, by the wrapped callback, a current script variable to the first script based on the reference to the first script (Cullen, para [0025-26] and [0031], fig 4, step 408, modifies counter when script is run); and 
executing the first callback (Cullen, para [0025-26], runs script).
Cullen does not disclose:
detecting, by the first asynchronous API, that the trigger condition is met; 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script; and 
executing the first callback.
Dvinsky discloses:
detecting, by the first asynchronous API, that the trigger condition is met (Dvinsky, para [0053], with regards to fig 1, the procedure is executed as at 107 and after a system-initiated callback event is invoked as at 108); 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script (Dvinsky, para [0053], with regards to fig 1, restores context data at 110); and 
executing the first callback (Dvinsky, para [0053], with regards to fig 1, wrapper callback procedure is executed as at 109).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the overwritten API to include calling using a set of arguments and the first callback function. The motivation for doing so would have been the methods may enhance application program maintainability and reduce software development efforts (Dvinsky, para [0032]).

Regarding claim 9, Cullen in view of Dvinsky discloses the non-transitory computer readable medium of claim 8. Cullen additionally discloses further comprising restoring the current script variable to a previous value (Cullen, para [0025-26], with reference to fig 3, step 309 a variable is represented by a decremented counter reaching the value of zero again).

Regarding claim 11, Cullen in view of Dvinsky discloses the non-transitory computer readable medium of claim 8. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs responsive to a trigger condition of the first asynchronous API being met (Cullen, para [0030-31], with regards to fig 4, step 407 occurs responsive to 404 which provides a reference to the wrapper function).

Regarding claim 12, Cullen in view of Dvinsky discloses the non-transitory computer readable medium of claim 8. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs after execution of the first script has finished (Cullen, para [0030-31], setTimeout2 completed before wrapped function called).

Regarding claim 15, Cullen discloses a system comprising: a processor; and a non-transitory computer-readable storage medium comprising instructions which, when executed by the processor, cause the processor to perform the steps of:
loading, by a browser on a client device, a webpage comprising a set of scripts for execution by the browser (Cullen, para [0007] and [0025], webpage comprises a plurality of script codes and is loaded at a browser client (step 301 of fig 3)); 
executing, by the browser as part of executing a first script of the set of scripts, a call to a first asynchronous API comprising a set of arguments and a first callback function, the execution comprising: 
calling an overwritten asynchronous API using the first callback function (Cullen, para [0029], window.setTimeout function is overwritten with a new function); 
generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback (Cullen, para [0029], adds a wrapper function to the new function); and 
calling, by the overwritten asynchronous API, the first asynchronous API using the set of arguments and the wrapped callback function (Cullen, para [0029], calls the code that the original caller required); 
triggering, by the first asynchronous API, the wrapped callback (Cullen, para [0031], OrigSetTimeout triggers wrapper callback to handler); 
setting, by the wrapped callback, a current script variable to the first script based on the reference to the first script (Cullen, para [0025-26] and [0031], fig 4, step 408, modifies counter when script is run); and 
executing the first callback (Cullen, para [0025-26], runs script).
Cullen does not disclose:
detecting, by the first asynchronous API, that the trigger condition is met; 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script; and 
executing the first callback.
Dvinsky discloses:
detecting, by the first asynchronous API, that the trigger condition is met (Dvinsky, para [0053], with regards to fig 1, the procedure is executed as at 107 and after a system-initiated callback event is invoked as at 108); 
upon the detection of the trigger condition, executing, by the first asynchronous API, the wrapped callback function comprising: 
setting, by the wrapped callback function, a current script variable to the first script based on the identification of the first script (Dvinsky, para [0053], with regards to fig 1, restores context data at 110); and 
executing the first callback (Dvinsky, para [0053], with regards to fig 1, wrapper callback procedure is executed as at 109).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the overwritten API to include calling using a set of arguments and the first callback function. The motivation for doing so would have been the methods may enhance application program maintainability and reduce software development efforts (Dvinsky, para [0032]).

Regarding claim 16, Cullen in view of Dvinsky discloses the system of claim 15. Cullen additionally discloses further comprising restoring the current script variable to a previous value (Cullen, para [0025-26], with reference to fig 3, step 309 a variable is represented by a decremented counter reaching the value of zero again).

Regarding claim 18, Cullen in view of Dvinsky discloses the system of claim 15. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs responsive to a trigger condition of the first asynchronous API being met (Cullen, para [0030-31], with regards to fig 4, step 407 occurs responsive to 404 which provides a reference to the wrapper function).

Regarding claim 19, Cullen in view of Dvinsky discloses the system of claim 15. Cullen additionally discloses wherein triggering, by the first asynchronous API, the wrapped callback occurs after execution of the first script has finished (Cullen, para [0030-31], setTimeout2 completed before wrapped function called).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen United States Patent Application Publication US 2013/0298007 in view of Dvinsky United States Patent Application Publication US 2015/0227362, in further view of Sarid United States Patent Application US 2015/0095923.
Regarding claim 3, Cullen in view of Dvinsky discloses the method of claim 1. Cullen in view of Dvinsky does not disclose the additional limitations of claim 3.  
Sarid discloses wherein executing the first callback comprises: calling a first sync API; -17-Atty. Docket No.: 31704-46692referencing the current script variable to determine a current script; and storing an association between the first script and the first sync API (Sarid, para [0068], synchronous calls to the API notebook; Sarid, para [0052], variable access using API).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Sarid. The motivation for doing so would have been storing information requested (Sarid, para [0052]).

Regarding claim 10, Cullen in view of Dvinsky discloses the non-transitory computer-readable storage medium of claim 8. Cullen in view of Dvinsky does not disclose the additional limitations of claim 10.  
Sarid discloses wherein executing the first callback comprises: calling a first sync API; -17-Atty. Docket No.: 31704-46692referencing the current script variable to determine a current script; and storing an association between the first script and the first sync API (Sarid, para [0068], synchronous calls to the API notebook; Sarid, para [0052], variable access using API).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Sarid. The motivation for doing so would have been storing information requested (Sarid, para [0052]).

Regarding claim 17, Cullen in view of Dvinsky discloses the system of claim 15. Cullen in view of Dvinsky does not disclose the additional limitations of claim 17.  
Sarid discloses wherein executing the first callback comprises: calling a first sync API; -17-Atty. Docket No.: 31704-46692referencing the current script variable to determine a current script; and storing an association between the first script and the first sync API (Sarid, para [0068], synchronous calls to the API notebook; Sarid, para [0052], variable access using API).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Sarid. The motivation for doing so would have been storing information requested (Sarid, para [0052]).

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen United States Patent Application Publication US 2013/0298007 in view of Dvinsky United States Patent Application Publication US 2015/0227362, in further view of Stehle United States Patent US 9,602,329.
Regarding claim 6, Cullen in view of Dvinsky discloses the method of claim 1. Cullen in view of Dvinsky does not disclose the additional limitations of claim 6.  
Stehle discloses wherein generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback comprises using a closure to store the reference to the first script (Stehle, col 13, rows 55-59, closure captures calling context. Client to direct client specified statements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Stehle. The motivation for doing so would have been to allow a client to direct a server to execute statements (Stehle, col 2, rows 9-19).

Regarding claim 7, Cullen in view of Dvinsky discloses the method of claim 1. Cullen in view of Dvinsky does not disclose the additional limitations of claim 7.  
Stehle discloses wherein generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback comprises using a bind to store the reference to the first script (Stehle, col 10, rows 36-46, binds client callback arguments).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Stehle. The motivation for doing so would have been to allow a client to direct a server to execute statements (Stehle, col 2, rows 9-19).

Regarding claim 13, Cullen in view of Dvinsky discloses the non-transitory computer-readable storage medium of claim 8. Cullen in view of Dvinsky does not disclose the additional limitations of claim 13.  
Stehle discloses wherein generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback comprises using a closure to store the reference to the first script (Stehle, col 13, rows 55-59, closure captures calling context. Client to direct client specified statements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Stehle. The motivation for doing so would have been to allow a client to direct a server to execute statements (Stehle, col 2, rows 9-19).

Regarding claim 14, Cullen in view of Dvinsky discloses the non-transitory computer-readable storage medium of claim 8. Cullen in view of Dvinsky does not disclose the additional limitations of claim 14.  
Stehle discloses wherein generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback comprises using a bind to store the reference to the first script (Stehle, col 10, rows 36-46, binds client callback arguments).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Stehle. The motivation for doing so would have been to allow a client to direct a server to execute statements (Stehle, col 2, rows 9-19).

Regarding claim 20, Cullen in view of Dvinsky discloses the system of claim 15. Cullen in view of Dvinsky does not disclose the additional limitations of claim 20.  
Stehle discloses wherein generating, by the overwritten asynchronous API, a wrapped callback function comprising a reference to the first script and a call to the first callback comprises using a closure to store the reference to the first script (Stehle, col 13, rows 55-59, closure captures calling context. Client to direct client specified statements).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the steps of Cullen with the steps of Stehle. The motivation for doing so would have been to allow a client to direct a server to execute statements (Stehle, col 2, rows 9-19).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-10, 12-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178